Exhibit 10.2

PIER 1 IMPORTS, INC.

DEFERRED COMPENSATION PLAN

EFFECTIVE JANUARY 1, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    TITLE AND EFFECTIVE DATE OF THE PLAN      1   
ARTICLE II    DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENTS      1   
ARTICLE III    ELIGIBILITY      4    ARTICLE IV    PARTICIPANT DEFERRALS      4
   ARTICLE V    COMPANY CONTRIBUTIONS      6    ARTICLE VI    ACCOUNTS      7   
ARTICLE VII    DISTRIBUTIONS      8    ARTICLE VIII    BENEFICIARY      13   
ARTICLE IX    ADMINISTRATION OF THE PLAN      13    ARTICLE X    CLAIMS
PROCEDURE      14    ARTICLE XI    NATURE OF COMPANY’S OBLIGATION      14   
ARTICLE XII    MISCELLANEOUS      15   

 

-i-



--------------------------------------------------------------------------------

PIER 1 IMPORTS, INC.

DEFERRED COMPENSATION PLAN

EFFECTIVE JANUARY 1, 2011

This Pier 1 Imports, Inc. Deferred Compensation Plan is established effective as
of January 1, 2011, by Pier 1 Imports, Inc. (the “Company”). The purpose of the
Pier 1 Imports, Inc. Deferred Compensation Plan is to permit select members of
management and highly compensated employees of the Company to defer current
compensation.

ARTICLE I

TITLE AND EFFECTIVE DATE OF THE PLAN

Section 1.01 Title. This Plan shall be known as the Pier 1 Imports, Inc.
Deferred Compensation Plan (hereinafter referred to as the “Plan”).

Section 1.02 Effective Date. The effective date of this Plan is January 1, 2011.

ARTICLE II

DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENTS

As used herein, the following words and phrases shall have the meanings
specified below unless a different meaning is clearly required by the context:

Section 2.01 Aggregate Account. “Aggregate Account” is the account described in
Article VI as a bookkeeping record for each Participant of this Plan. A
Participant’s Aggregate Account shall consist of the sum or aggregate of the
Annual Accounts on any day beginning January 1, 2011. A Participant’s Aggregate
Account may, at the discretion of the Company, include one or more sub-accounts,
including but not limited to the Annual Accounts, to reflect the amounts
credited to a Participant under the various terms of this Plan.

Section 2.02 Annual Account. “Annual Account” shall mean a bookkeeping account
maintained for a Participant for each Plan Year the Participant elects Deferrals
in which such Deferrals, the related Deferral Match and earnings thereon are
credited. A Participant’s Annual Account for each Plan Year may, at the
discretion of the Company, include one or more sub-accounts, including but not
limited to Deferral Sub-Account and Match Sub-Account (as defined in
Section 6.01), to reflect the amounts credited to a Participant under various
terms of the Plan.

Section 2.03 Annual Bonus. “Annual Bonus” shall mean for each Plan Year, the
amount of annual bonus earned by an Executive Participant in the Fiscal Year
commencing in such Plan Year, but which is otherwise paid in the following Plan
Year. Annual Bonus shall only include the Company home office annual bonus, the
Company regional manager annual bonus, the Company distribution center annual
bonus, and any other annual Fiscal Year bonus designated by the Committee.

Section 2.04 Annual Retainer. “Annual Retainer” shall mean the cash retainer
paid to a Director Participant during a Plan Year, including any committee chair
retainer and chairman of the board retainer.

 

Page 1 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 2.05 Base Salary. “Base Salary” shall mean the base pay paid to an
Executive Participant in a Plan Year including the compensation paid under the
following Company payroll codes which are typically included in the calculation
of base pay: bereavement, floating holiday, holiday pay, jury duty, time off,
regular pay, retro pay, sick pay, and vacation pay. No other forms of
compensation shall be included in the definition of Base Salary.

Section 2.06 Beneficiary. “Beneficiary” shall mean the person or persons
designated by a Participant as being entitled to receive any benefits under this
Plan.

Section 2.07 Board of Directors. The term “Board of Directors” shall mean the
Board of Directors of Pier 1 Imports, Inc.

Section 2.08 Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.

Section 2.09 Committee. “Committee” means the Compensation Committee of the
Board of Directors of Pier 1 Imports, Inc. or such other committee as may be
designated by such Board of Directors or the Compensation Committee of such
board. The Committee shall be the plan administrator for purposes of ERISA and
shall manage and administer the Plan in accordance with this document, except
for the administrative functions required to be performed by the Company as set
forth in this document.

Section 2.10 Company. “Company” shall mean and include Pier 1 Imports, Inc.
and/or “Related Employers,” as such terms are defined in the Pier 1 Associates’
401(k) Plan.

Section 2.11 Deferral Agreement. “Deferral Agreement” means the written or
electronic form of agreement referred to in Section 3.02 hereof which is
prescribed by the Company and submitted by a Participant to the Company before
the relevant Election Date.

Section 2.12 Deferral Match. “Deferral Match” shall mean the Company’s matching
contribution described in Section 5.01.

Section 2.13 Deferrals. “Deferrals” shall mean the amounts deferred pursuant to
Sections 4.01, 4.02, 4.03 and 4.04.

Section 2.14 Director Participant. “Director Participant” shall mean a
Non-Employee Director who is participating in the Plan within the meaning of
Article III hereof.

Section 2.15 Discretionary Contribution. “Discretionary Contribution” shall have
the meaning set forth in Section 5.03.

Section 2.16 Election Date. The “Election Date” is the date established by the
Company as the date on or before which an Executive or a Non-Employee Director
must submit a valid Deferral Agreement to the Company. The applicable Election
Dates for an Executive, who has been designated by the Company as eligible to
participate in the Plan, or a Non-Employee Director are as follows: (i) for the
first Plan Year commencing January 1, 2011, the Election Date is December 31,
2010, (ii) in the case of the first Plan Year in which an Executive or a
Non-Employee Director initially becomes eligible to participate in the Plan
during the Plan Year, a date which is no later than the thirtieth (30th) day
immediately following the date the Executive or a Non-Employee Director
initially became eligible to participate in the Plan, and (iii) for any Plan
Year following the first Plan Year in which an Executive or a Non-Employee
Director becomes eligible to participate in the Plan, December 31 of the
immediately preceding Plan Year. For purposes of the preceding sentence:

(1) A Participant who terminates employment with the Company and who is
thereafter reemployed by the Company and designated upon such reemployment or
thereafter as eligible to participate in the Plan shall upon such designation be
deemed to be initially eligible to participate in the Plan;

 

Page 2 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

(2) A Participant to whom paragraph (1) does not apply who voluntarily suspends
his deferrals under the Plan and who thereafter desires to resume such deferrals
shall not be deemed to be initially eligible to participate in the Plan;

(3) A Participant who ceases to be eligible to participate in the Plan for any
reason but who remains employed with the Company and thereafter again becomes
eligible to participate in the Plan shall not be deemed to be initially eligible
to participate in the Plan; and

(4) For the Plan Year commencing January 1, 2011, clause (ii) above shall not
apply to any Executive or Non-Employee Director who is eligible to participate
in the Plan as of January 1, 2011.

Section 2.17 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

Section 2.18 Executive. “Executive” shall mean any management employee or highly
compensated employee of the Company.

Section 2.19 Executive Participant. “Executive Participant” shall mean an
Executive who is participating in the Plan within the meaning of Article III
hereof.

Section 2.20 Fiscal Year. “Fiscal Year” shall mean the Company’s fiscal year.

Section 2.21 401(k) Plan. “401(k) Plan” shall mean the Pier 1 Associates’ 401(k)
Plan, as it shall be amended from time to time.

Section 2.22 Non-Employee Director. “Non-Employee Director” shall mean a member
of the Board of Directors who is not an employee of the Company.

Section 2.23 Participant. “Participant” means an Executive Participant and a
Director Participant.

Section 2.24 Plan. “Plan” means this Pier 1 Imports, Inc. Deferred Compensation
Plan described in this document, as amended from time to time.

Section 2.25 Plan Year. The “Plan Year” is the calendar year.

 

Page 3 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 2.26 Quarterly Bonus. “Quarterly Bonus” shall mean for each Plan Year,
the amount of quarterly bonus earned by an Executive Participant in the Fiscal
Year commencing in such Plan Year, which includes the last Quarterly Bonus for a
Fiscal Year which is otherwise paid in the following Plan Year. A Quarterly
Bonus shall only include the Company home office quarterly bonus, the Company
regional manager and/or multi-manager quarterly bonus, the Company distribution
center quarterly bonus, and any other Fiscal Year quarterly bonus designated by
the Committee.

Section 2.27 Taxable Year. “Taxable Year” shall mean a twelve (12) consecutive
month period beginning January 1 and ending December 31.

Section 2.28 Vested Deferral Match. “Vested Deferral Match” has the meaning set
forth in Section 5.02.

Section 2.29 Vested Discretionary Contribution. “Vested Discretionary
Contribution” shall have the meaning set forth in Section 5.04.

ARTICLE III

ELIGIBILITY

Section 3.01 Eligibility. Each Non-Employee Director shall be eligible for
participation in this Plan. An Executive’s eligibility for participation in this
Plan shall be determined with respect to each Plan Year by the Company, in its
sole discretion; provided, however, that no Executive shall be selected for
participation in this Plan unless he qualifies as a member of a select group of
management or as a highly compensated employee of the Company within the meaning
of Section 201(2) of ERISA, and such Executive has met the eligibility service
requirement of the 401(k) Plan.

Section 3.02 Participation. To become a Participant, each Executive, after
having been notified by the Company that he is eligible for participation and
each Non-Employee Director shall complete and timely submit to the Company a
Deferral Agreement. No Deferral Agreement shall be effective before acceptance
by the Company.

Section 3.03 Subsequent Eligibility. If deferrals are stopped for any reason,
such Participant shall lose his eligibility for deferral election in this Plan
until (i) for a Non-Employee Director, the next immediately following Election
Date, and (ii) for an Executive, he is again selected by the Company pursuant to
Section 3.01 hereof.

ARTICLE IV

PARTICIPANT DEFERRALS

Section 4.01 Base Salary Deferral. Through the timely submission to the Company
of a Deferral Agreement no later than the Election Date, an Executive
Participant may irrevocably defer the receipt of a whole percentage of Base
Salary otherwise payable to the Executive Participant beginning with the first
full payroll period beginning in the following Plan Year [or the first full
payroll period beginning after an Election Date under Section 2.16(ii)] and
ending with the last full payroll period beginning in the following Plan Year
[or the last full payroll period beginning in the Plan Year of an Election Date
under Section 2.16(ii)]. The whole percentage of Base Salary deferred may not
exceed fifty percent (50%) of the Executive Participant’s Base Salary for the
payroll periods described in the previous sentence occurring in the applicable
Plan Year. Amounts so deferred shall be credited to such Executive Participant’s
Annual Account as described in Section 6.01.

 

Page 4 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 4.02 Annual Bonus Deferral. Through the timely submission to the Company
of a Deferral Agreement no later than the Election Date, an Executive
Participant may irrevocably defer the receipt of a whole percentage of Annual
Bonus otherwise payable to the Executive Participant in the future. The whole
percentage of Annual Bonus deferred may not exceed fifty percent (50%) of the
Executive Participant’s Annual Bonus earned during the Fiscal Year commencing in
the Plan Year following the submission of the Deferral Agreement. Amounts so
deferred shall be credited to such Executive Participant’s Annual Account as
described in Section 6.01.

Section 4.03 Quarterly Bonus Deferral. Through the timely submission to the
Company of a Deferral Agreement no later than the Election Date, an Executive
Participant may irrevocably defer the receipt of a whole percentage of Quarterly
Bonus otherwise payable to the Executive Participant in the future. The whole
percentage of Quarterly Bonus deferred may not exceed fifty percent (50%) of the
Executive Participant’s Quarterly Bonus earned during the Fiscal Year commencing
in the Plan Year following the submission of the Deferral Agreement. Amounts so
deferred shall be credited to such Executive Participant’s Annual Account as
described in Section 6.01.

Section 4.04 Annual Retainer Deferral. Through the timely submission to the
Company of a Deferral Agreement no later than the Election Date, a Director
Participant may irrevocably defer the receipt of a whole percentage of Annual
Retainer otherwise payable to the Director Participant in the future for
services that have yet to be rendered. The whole percentage of Annual Retainer
deferred may not exceed one hundred percent (100%) of the Director Participant’s
Annual Retainer earned in such following Plan Year. Amounts so deferred shall be
credited to such Director Participant’s Annual Account as described in
Section 6.01.

Section 4.05 Deferral Agreement. To make an effective deferral under the Plan,
an Executive selected to participate in the Plan pursuant to Section 3.02 and a
Non-Employee Director must submit a Deferral Agreement to the Company on or
before the applicable Election Date. A valid Deferral Agreement submitted on or
before the applicable Election Date shall cause a portion of an Executive
Participant’s Base Salary, Annual Bonus, or Quarterly Bonus, or a Non-Employee
Director’s Annual Retainer (as applicable) to be deferred. An Executive who has
been selected to participate in the Plan pursuant to Section 3.02 or a
Non-Employee Director, each of whom declines to participate at that time, may
thereafter submit a Deferral Agreement to the Company for a subsequent Plan Year
provided that he is still eligible for Plan participation for that Plan Year and
provided that such agreement is submitted prior to the applicable Election Date.
Such subsequent Deferral Agreement shall cause Base Salary, Annual Bonus,
Quarterly Bonus or an Annual Retainer (as applicable) to be deferred. In no
event, however, may a Deferral Agreement provide for the deferral of Base
Salary, an Annual Bonus, Quarterly Bonus or Annual Retainer that has been earned
as of the date the Deferral Agreement is executed by the Participant.

 

Page 5 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 4.06 Duration of a Deferral Agreement. A Deferral Agreement is only in
effect for the deferral of Base Salary and Annual Retainer earned in the
applicable Plan Year and the Annual Bonus and Quarterly Bonus earned in the
Fiscal Year commencing in the applicable Plan Year. The Deferral Agreement does
not apply to any other Deferrals, and a new Deferral Agreement must be completed
to defer a Base Salary, Annual Bonus, Quarterly Bonus and Annual Retainer for
any subsequent Plan Year.

Section 4.07 Deferral Agreement Changes. Once a Deferral Agreement is complete
for a Plan Year and submitted to the Company on or before the applicable
Election Date for a Plan Year, a Participant may elect by the submission of
another Deferral Agreement to the Company to stop, increase or decrease the
amount of Deferrals for such Plan Year provided that the change in Deferrals is
submitted on or before the applicable Election Date for such Plan Year.

Section 4.08 Change in Employment Status. Deferrals shall stop for any Executive
Participant who has a change in employment status and continuation of his
deferrals would cause this Plan to cease to be a plan which covers a select
group of management or highly compensated employees within the meaning of
Section 201(2) of ERISA.

Section 4.09 Nonforfeitable Right to Deferral Sub-Account. Each Participant
shall have a one hundred percent (100%) nonforfeitable and vested right to the
value of each Deferral Sub-Account attributable to his Deferrals under
Sections 4.01, 4.02, 4.03 and 4.04, and the earnings on such accounts under
Section 6.03.

ARTICLE V

COMPANY CONTRIBUTIONS

Section 5.01 Company Matching Contribution. With respect to each Deferral made
under Sections 4.01, 4.02 and 4.03, the Company shall credit to an Executive
Participant’s Annual Account an additional amount equal to the sum of (i) one
hundred percent (100%) of the first one percent (1%) of an Executive
Participant’s elected Deferral of each of Base Salary, Annual Bonus or Quarterly
Bonus (as applicable), and (ii) fifty percent (50%) of the next four percent
(4%) of an Executive Participant’s elected Deferral of each of Base Salary,
Annual Bonus or Quarterly Bonus (as applicable). The foregoing amounts shall be
credited to such Executive Participant’s Annual Account for each Plan Year as
set forth in Section 6.01 below. Director Participants shall not receive Company
matching contributions. The Company matching contributions which are described
in this Section are referred to herein as the “Deferral Match.”

Section 5.02 Vesting of Deferral Match. An Executive Participant is vested (that
is, the whole or portion of the Deferral Match becomes nonforfeitable) in any
Deferral Match arising under Section 5.01 of this Plan (plus earnings thereon
pursuant to Section 6.03) according to the provisions of the 401(k) Plan that
are applicable to the vesting of Company matching contributions under such
401(k) Plan, irrespective of whether a Participant is actually participating in
the 401(k) Plan. The portion of an Executive Participant’s Deferral Match which
is vested shall be referred to herein as the “Vested Deferral Match.”

 

Page 6 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 5.03 Company Discretionary Contribution. The Company may credit to an
Executive Participant’s Annual Account an amount as it determines in its sole
and complete discretion. The foregoing amounts shall be credited to such
Executive Participant’s Annual Account for each Plan Year as set forth in
Section 6.01 below. The Company discretionary contributions which are described
in this Section are referred to herein as the “Discretionary Contributions.”

Section 5.04 Vested Discretionary Contributions. An Executive Participant is
vested in any Discretionary Contribution arising under Section 5.03 of this Plan
(plus earnings thereon pursuant to Section 6.03) in accordance with a vesting
schedule, which could be time based, performance based, or both, as determined
by the Company in its complete and sole discretion at the time a Discretionary
Contribution is credited to an Executive Participant’s Annual Account for a Plan
Year. If vesting is time based, then no vesting (whether in whole or in part)
can occur for a period of twelve (12) months from the date the Discretionary
Contribution is credited to the Executive Participant’s Annual Account as
provided in Section 6.01. If vesting is performance based, then the performance
period cannot end on or before the date that is the six month anniversary of the
date the Discretionary Contribution is credited to the Executive Participant’s
Annual Account. The Company Discretionary Contribution which is vested shall be
referred to herein as the “Vested Discretionary Contribution.”

ARTICLE VI

ACCOUNTS

Section 6.01 Annual Accounts. For each Plan Year, an Annual Account shall be
established for each Participant to which Deferrals shall be credited to such
Annual Account on the date such Deferrals are made. Annual Bonus Deferrals and
Fiscal Year end Quarterly Bonus Deferrals shall be credited to the Annual
Account for a Plan Year which is immediately prior to the Plan Year in which
such bonuses are paid. A Deferral Match shall be credited to such Annual Account
on the same date the related Deferral is credited to such Annual Account. A
Discretionary Contribution shall be credited to such Annual Account as
determined by the Company in its sole and complete discretion. Within each
Annual Account may be (i) a “Deferral Sub-Account” in which all Deferrals for a
Plan Year and any earnings thereon as set forth below in Section 6.03, shall be
credited, (ii) a “Match Sub-Account” in which the Deferral Match for a Plan
Year, and earnings thereon as set forth below in Section 6.03, shall be
credited, (iii) a “Discretionary Contribution Sub-Account” in which
Discretionary Contributions for a Plan Year, and earnings thereon as set forth
below in Section 6.03, shall be credited, and (iv) other sub-account(s) as
determined by the Company.

Section 6.02 Investment. A Participant’s Aggregate Account will be treated as
having been directed by the Participant into various investment options selected
by the Committee. Investment options might include different levels of risk and
return such as, but not limited to, equity funds, balanced funds, bond funds,
money market funds, and fixed interest accounts. Allocation of investment
options shall be made in increments of not less than 1% of a Participant’s
Annual Account. Participants may either allocate investment options in each of
their Annual Accounts or allocate investment options in their Aggregate Account.
Participants may re-direct investments in the various investment options daily.
The Committee has the authority to select, add or remove investment options as
it determines in its sole discretion.

 

Page 7 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 6.03 Earnings. A Participant’s Deferral Sub-Account, Match Sub-Account
and Discretionary Contribution Sub-Account shall include investment gains and
losses accrued with respect to the investment options chosen by a Participant as
set forth in Section 6.02 above. Such investment gains and losses shall be
credited to the Participant’s Deferral Sub-Account, Match Sub-Account and a
Discretionary Contribution Sub-Account (which will cause them to be credited to
the Participant’s Annual Account and Aggregate Account) and shall be utilized
solely as a benchmarking or indexing device for the measurement and
determination of the amounts to be paid a Participant under this Plan. A
Participant shall have no ownership interest in any investment option.

ARTICLE VII

DISTRIBUTIONS

Section 7.01 Distributions from the Deferral Sub-Account While Employed or While
a Member of the Board of Directors. In addition to providing for a Deferral
election for a Plan Year, a Deferral Agreement shall contain provisions allowing
a Participant to designate a date or dates of payment(s) of the Deferral
Sub-Account (not the Match Sub-Account) for such Plan Year as follows:

(a) If a Participant elects a Deferral under a Deferral Agreement for a Plan
Year, and the percentage of Base Salary deferred by an Executive Participant is
less than 5% or, in the case of a Director Participant, the percentage of Annual
Retainer deferred by the Director Participant is less than 5%, then the
Participant (in his Deferral Agreement) may elect a lump sum, cash distribution
of such Plan Year’s Deferral Sub-Account to be paid in March of a Taxable Year
elected by the Participant in his Deferral Agreement, provided that the Taxable
Year elected can be no earlier than three (3) years from the last day of the
Plan Year for which the Deferrals are credited to the Participant’s Annual
Account.

(b) If a Participant elects a Deferral under a Deferral Agreement for a Plan
Year, and the percentage of Base Salary deferred by an Executive Participant is
equal to or greater than 5%, or in the case of a Director Participant, the
percentage of Annual Retainer deferred by the Director Participant is equal to
or greater than 5%, then the Participant (in his Deferral Agreement) may:

(i) elect a lump sum, cash distribution of such Plan Year’s Deferral Sub-Account
to be paid in March of a Taxable Year elected by the Participant in his Deferral
Agreement, provided that the Taxable Year elected can be no earlier than three
(3) years from the last day of the Plan Year for which the Deferrals are
credited to the Participant’s Annual Account, or

(ii) elect an annual installment distribution in an annual amount as calculated
under Section 7.01(c) below over a period not to exceed five (5) Taxable Years
of such Plan Year’s Deferral Sub-Account to be paid in March of each Taxable
Year, provided that the Taxable Year of the first annual installment can be no
earlier than three (3) years from the last day of Plan Year for which the
Deferrals are credited to the Participant’s Annual Account.

(c) The amount to be distributed as set forth in this Section 7.01 is based on
the value of Plan Year’s Deferral Sub-Account on the last business day in
February of the Taxable Year in which a distribution is to be made under
Section 7.01(a) and (b)(i) above or in which a distribution is to commence under
Section 7.01(b)(ii). Each installment to be paid under Section 7.01(b)(ii) shall
be equal to the value of the Plan Year’s Deferral Sub-Account on the last day in
February of the Taxable Year in which an installment payment is due divided by
the number of installments remaining to be paid.

 

Page 8 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 7.02 Distributions from the Discretionary Contribution Sub-Account While
Employed. Upon the Company notifying an Executive Participant that it intends to
credit his Annual Account with a Discretionary Contribution, an Executive
Participant may elect a lump-sum cash payment to be made within thirty (30) days
of each vesting date as determined by the Company upon the crediting of a
Discretionary Contribution as set forth in Section 5.03, of all or a portion of
the Discretionary Contribution, plus earnings thereon, which becomes vested on
such vesting date, provided that the Executive Participant is employed by the
Company on such payment date.

Section 7.03 Distributions Upon Termination of Employment or Service Other than
Death. To the extent a Participant has not made an election pursuant to and in
accordance with Sections 7.05 and 7.06, then upon the termination of a
Participant’s employment with the Company or service as a member of the Board of
Directors for any reason other than death, the Participant’s vested portion of
his Aggregate Account balance, valued as of the last business day of the month
in which the Participant’s employment or service as a member of the Board of
Directors ends, shall be paid to him in a lump sum, cash payment, except as set
forth in Section 7.08, no later than ninety (90) days following a Participant’s
termination of employment or end of service and the non-vested portion of such
Aggregate Account balance (the non-vested Deferral Match and Discretionary
Contribution) plus earnings/losses accrued on such amount, if any, shall be
forfeited. Any installment payments that have commenced under
Section 7.01(b)(ii) or Section 7.06 shall cease and the outstanding balance of
the remaining installments shall be included in the Participant’s Aggregate
Account balance to be distributed in lump sum as stated in the previous
sentence. For purposes of the Plan, a Participant will only be deemed to have
terminated employment or service with the Company if the facts and circumstances
are such that he has had a separation from service with the Company pursuant to
Code Section 409A(a)(2)(A)(i) and the regulations issued thereunder. In no event
shall a Participant be permitted directly or indirectly to designate the Taxable
Year of payment of such benefit.

Section 7.04 Distributions Upon the Death of a Participant. If a Participant
dies while employed by the Company or while serving as a member of the Board of
Directors, the Participant’s Aggregate Account (including any un-vested Deferral
Match and Discretionary Contribution), valued as of the last business day of the
month in which the Participant’s death occurred, shall be paid to his
Beneficiary in a lump sum, cash payment no later than ninety (90) days following
the Participant’s death. Any installment payments that have commenced under
Section 7.01(b)(ii) or Section 7.06 shall cease and the outstanding balance of
the remaining installments shall be included in the Participant’s Aggregate
Account balance to be distributed in lump sum as stated in the previous
sentence. If a Participant dies after he is no longer employed by or in the
service of the Company, but is receiving installment payments under
Section 7.05, all installment payments shall cease, the remaining installments
shall be included in the Participant’s Aggregate Account balance and the
Participant’s Aggregate Account, valued as of the last business day of the month
in which the Participant’s death occurred, shall be paid to his Beneficiary in a
lump sum, cash payment no later than ninety (90) days following the
Participant’s death. With respect to the prior sentence, because the
Participant’s employment or service with the Company had previously terminated,
his Aggregate Account shall not include any previously forfeited un-vested
Deferral Match and Discretionary Contribution and earnings thereon. In no event
shall a Beneficiary be permitted directly or indirectly to designate the Taxable
Year of the lump sum, cash payment described in this Section.

 

Page 9 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 7.05 Installment Form of Distribution of Vested Annual Accounts Upon
Termination of Employment or Service Other than Death. A Participant may elect
for each Plan Year in his Deferral Agreement to receive his vested Annual
Account for such Plan Year as of the date of the Participant’s termination of
employment with the Company or service as a member of the Board of Directors for
any reason other than death paid to him upon such termination in annual
installments over a period of not to exceed five (5) Taxable Years. The first
installment shall be an amount equal to the value of his vested Annual Account
as of the last business day of the month in which the termination of employment
or service occurs divided by the number of annual installments elected and such
first installment shall be paid within ninety (90) days of the date of such
termination of employment or service with the Company (except as set forth in
Section 7.08). The next installment will be paid in March of the Taxable Year
following the Taxable Year in which the first installment is paid and such
remaining installments (if any) shall be paid in each March of each Taxable Year
thereafter. Each installment, other than the first installment, shall be equal
to the value of a Participant’s Annual Account as of the last business day in
February of a Taxable Year in which a March installment payment is to be made
divided by the number of installments remaining to be paid. The distribution of
a Participant’s vested Annual Account as stated in this Section is conditioned
upon the following occurring as of the date of termination:

(a) Such Participant has attained the age of fifty-five (55) as of the date of
his termination of employment or service with the Company; and

(b) Such Participant is fully vested in his Annual Account as of the date of his
termination of employment with the Company.

If either of the conditions stated in (a) or (b) above are not satisfied, then
the Participant shall be paid his vested Aggregate Account in accordance with
Section 7.03 above. If a Participant satisfies the conditions in (a) and
(b) above, then the balance in each Annual Account for which he elected an
installment payment in his Deferral Agreement shall be paid in the installments
he so elected to be paid upon termination of employment or service. Any
installment payments that have commenced under Section 7.01(b)(ii) or
Section 7.06 shall cease, and such remaining installments shall be included in
the Participant’s appropriate Annual Account. The amount to be paid each March
shall be the sum of all installments due from each Annual Account as elected by
a Participant in his Deferral Agreement. Those Annual Accounts for which no such
election was made or were elected to be paid in lump sum shall be aggregated and
paid in accordance with Section 7.03.

Notwithstanding the foregoing, the payment of any installments by the Company
under this Section is subject to Section 7.10.

 

Page 10 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 7.06 Modification of Distribution Elections. For any distribution
elected in Sections 7.01 or 7.05 and for any distribution that is to occur under
Section 7.03, a new distribution election may be made under a subsequent
Deferral Agreement submitted to the Company provided that such new distribution
election must comply with Section 7.01 if it is a distribution from the Deferral
Sub-Account and Section 7.03 and 7.05 if it is a distribution upon termination
of employment with the Company or service as a member of the Board of Directors
other than for the death of the Participant. However, a distribution election
with respect to amounts previously credited to a Participant’s Annual Account
may only be changed under the terms and conditions specified in Code
Section 409A. Except as expressly provided in Section 7.04, no acceleration of a
distribution is permitted. A subsequent election that delays payment or changes
the form of payment shall be permitted if and only if all of the following
requirements are met:

(1) the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;

(2) in the case of payments made for a reason other than death, the new election
delays payment for at least five (5) years from the date that payment would
otherwise have been made, absent the new election; and

(3) in the case of payments made pursuant to Section 7.01, the new election is
made not less than twelve (12) months before the date on which payment would
have been made (or, in the case of installment payments, the first installment
payment would have been made) absent the new election.

For purposes of application of the above change limitations, installment
payments shall be treated as a single payment and only one change shall be
allowed to be made by a Participant with respect to form of benefits to be
received by such Participant under Sections 7.01, 7.03 and Section 7.05.
Election changes made pursuant to this Section shall be made in accordance with
rules established by the Company, and shall comply with all requirements of Code
Section 409A and applicable authorities.

Notwithstanding the foregoing, the payment of any installments by the Company
under this Section is subject to Section 7.10.

Section 7.07 Loans. No loans to Participants of amounts in a Participant’s
Account shall be permitted.

Section 7.08 Key Employee Distributions. Notwithstanding any other provisions of
this Article VII, in the case of any Participant who is a “specified employee”
as such term is defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations issued thereunder, no distribution, whether a lump sum payment or an
installment payment, may be made from the Plan to such Participant as a result
of his separation from service with the Company for reasons other than by death
before the date which is six (6) months after the date of such separation from
service (or, if earlier, the date of death of the Participant following such
separation from service). Any amounts that would have otherwise been payable
during such six (6) month period shall be accumulated and paid on the earliest
date on which they may be paid under this Section.

 

Page 11 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 7.09 Hardship Withdrawals. A Participant who has incurred an
unforeseeable emergency (as hereinafter described) may, with the consent of the
Company in its sole discretion, withdraw from his vested Aggregate Account an
amount not in excess of the amount necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, which maximum amount shall be determined after taking into account
the extent to which such hardship is or may be relieved through reimbursement of
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent that the liquidation of such assets would not itself cause
severe financial hardship). Any such withdrawal may be requested by submitting a
written request to the Company which shall include such information as the
Company may request in order to determine if the requirements described in this
Section 7.09 are satisfied such that the withdrawal may be approved. For
purposes of this Section 7.09, the term “unforeseeable emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

Section 7.10 Company Cash-Out Election. The Company, in its sole and absolute
discretion, may require a mandatory cash, lump sum payment of the value of a
vested Aggregate Account provided that:

(a) the payment results in the termination and liquidation of the entirety of
the Participant’s interest in the Plan, including all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulation §1.409A-1(c)(2); and

(b) the lump sum payment is no greater than the applicable dollar amount under
Section 402(g)(1)(B) of the Code.

Section 7.11 Code Section 409A Compliance. The intent of the parties is that
payments and benefits under this Plan comply with Code Section 409A to the
extent subject thereto, and, accordingly, to the maximum extent permitted, this
Plan shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything herein to the contrary, (a) if any payments of money or
other benefits due to a Participant or Beneficiary under this Plan could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company that does not cause such an
accelerated or additional tax and (b) each amount to be paid or benefit to be
provided to a Participant pursuant to this Plan, which constitutes deferred
compensation subject to Section 409A of the Code, shall be construed as a
separate identified payment for purposes of Section 409A of the Code. A
Participant or a Beneficiary shall not have any right to determine a date of
payment of any amount under this Plan. The Company shall consult with a
Participant in good faith regarding the implementation of the provisions of this
Section 7.11.

 

Page 12 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

ARTICLE VIII

BENEFICIARY

Section 8.01 Beneficiaries. If a Participant is married at the date of his
death, then the Participant’s spouse shall be his Beneficiary under the Plan.
The Participant may designate a Beneficiary, other than his spouse, provided the
spouse consents to such designation in writing. A Participant may designate a
Beneficiary or Beneficiaries pursuant to a beneficiary designation form. A
beneficiary election form will be provided to a Participant upon written request
by the Participant to the Company. If a Participant is not married and fails to
deliver to the Company a beneficiary election form for this Plan, the Company
shall have the right to distribute the vested portion of such Participant’s
Aggregate Account to the estate of such Participant.

Section 8.02 Proper Beneficiary. If the Company is in doubt as to the proper
Beneficiary to receive payments hereunder, the Company shall have the right to
withhold such payments until the matter is finally adjudicated. However, any
payment made by the Company, in good faith and in accordance with this Plan,
shall fully discharge the Company and Committee from all further obligations
with respect to that payment.

Section 8.03 Minor or Incompetent Beneficiary. In making any payments to or for
the benefit of any minor or an incompetent Participant or Beneficiary, the
Company, in its sole and absolute discretion may make a distribution to a legal
or natural guardian of a minor or a court appointed guardian or representative
of such incompetent. The receipt by a guardian or a court appointed guardian or
representative shall be a complete discharge to the Company and Committee.
Neither the Committee nor the Company shall have any responsibility to see to
the proper application of any payments so made.

ARTICLE IX

ADMINISTRATION OF THE PLAN

Section 9.01 Committee Action. All resolutions or other actions taken by the
Committee shall be made or taken according to the procedures in effect governing
the Committee.

Section 9.02 Finality of Determination. Subject to the Plan, the Company shall,
from time to time, establish forms and procedures for the administration of the
Plan. Except as otherwise expressly provided herein, the Committee shall have
the exclusive right to interpret the Plan and to decide any and all matters
arising thereunder or in connection with the administration of the Plan. The
decisions, actions and records of the Committee shall be conclusive and binding
upon the Company and all persons having or claiming to have any right or
interest in or under the Plan.

Section 9.03 Certificates and Reports. The members of the Committee and the
officers and directors of the Company shall be entitled to rely on all
certificates and reports with respect to the Plan made by any accountants, and
opinions given by any legal counsel for the Company.

Section 9.04 Indemnification and Exculpation. The Company shall indemnify and
hold harmless each member of the Committee against any and all expenses and
liabilities arising out the Committee’s administration of the Plan. The
foregoing right of indemnification shall be in addition to any other rights to
which any such member of the Committee may be entitled to as a matter of law or
pursuant to other agreement.

 

Page 13 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 9.05 Expenses. The expenses of administering the Plan shall be borne by
the Company.

ARTICLE X

CLAIMS PROCEDURE

Section 10.01 Written Claim. The value of a Participant’s vested Aggregate
Account shall be paid in accordance with the provisions of this Plan and any
applicable Deferral Agreement. The Participant, or a designated Beneficiary or
any other person claiming through the Participant shall make a written request
for benefits under this Plan. This written claim shall be mailed or delivered to
the Company.

Section 10.02 Denied Claim. If the claim is denied, in full or in part, the
Company shall provide a written notice within ninety (90) days setting forth the
specific reasons for denial, and any additional material or information
necessary to perfect the claim, and an explanation of why such material or
information is necessary, and appropriate information and explanation of the
steps to be taken if a review of the denial is desired.

Section 10.03 Review Procedure. If the claim is denied and review is desired,
the Participant (or Beneficiary) shall notify the Company in writing within
sixty (60) days after receipt of the written notice of denial (a claim shall be
deemed denied if the Company does not take any action within the aforesaid
ninety (90) day period). In requesting a review, the Participant or his
Beneficiary may request a review of the Plan or other pertinent documents, may
submit any written issues and comments, may request an extension of time for
such written submission of issues and comments, and may request that a hearing
be held before the Committee, but the decision to hold a hearing shall be within
the sole discretion of the Committee.

Section 10.04 Committee Review. The decision on the review of the denied claim
shall be rendered by the Committee within sixty (60) days after the receipt of
the request for review (if a hearing is not held) or within sixty (60) days
after the hearing if one is held. The decision shall be written and shall state
the specific reasons for the decision including reference to specific provisions
of this Plan or a Deferral Agreement on which the decision is based.

ARTICLE XI

NATURE OF COMPANY’S OBLIGATION

Section 11.01 Company’s Payment Obligation. The Company’s obligations under this
Plan shall be an unfunded and unsecured promise to pay. The Company shall not be
obligated under any circumstances to fund its financial obligations under this
Plan.

Section 11.02 Creditor Status. Any assets which the Company may acquire or set
aside to help cover its financial liabilities are and must remain general assets
of the Company subject to the claims of its creditors. Neither the Company nor
this Plan gives the Participant any beneficial ownership interest in any asset
of the Company. All rights of ownership in any such assets are and remain in the
Company and Participants and their beneficiaries shall have only the rights of
general creditors of the Company.

 

Page 14 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 11.03 No Promise of Employment. Neither this Plan nor any agreement or
writing executed pursuant hereto, including, but not limited to, any Deferral
Agreement, shall be construed to promise or guarantee future employment or
service as a Non-Employee Director of any person.

Section 11.04 No Guarantee of Tax Deferral. Neither this Plan nor any agreement
or writing executed pursuant hereto, shall be construed as a representation or
assurance that any amounts in a Participant’s Aggregate Account shall not be
subject to taxation until such amounts are paid or distributed to such
Participant or any of his Beneficiaries.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Written Notice. Any notice which shall be or may be given under
the Plan or a Deferral Agreement shall be in writing and shall be mailed by
United States mail, postage prepaid. If notice is to be given to the Company,
such notice shall be addressed to the Company, Attn: Pier 1 Imports, Inc.
Deferred Compensation Plan, at the address of the Company’s principal offices.
If notice is to be given to the Committee, such notice shall be addressed to the
Committee of the Pier 1 Imports, Inc. Deferred Compensation Plan, at the address
of the Company’s principal offices. If notice is to be given to a Participant,
such notice shall be addressed to the address shown in such Participant’s
Deferral Agreement.

Section 12.02 Change of Address. Any party may, from time to time, change the
address to which notices shall be mailed by giving written notice of such new
address.

Section 12.03 Merger, Consolidation or Acquisition. The Plan shall be binding
upon the Company, its assigns, and any successor Company which shall succeed to
substantially all of its assets and business through merger, acquisition or
consolidation, and upon a Participant, his Beneficiary, assigns, heirs,
executors and administrators.

Section 12.04 Amendment and Termination. The Company retains the sole and
unilateral right to terminate, amend, modify, or supplement this Plan, in whole
or in part, at any time. This right includes the right to make (i) retroactive
amendments, and (ii) amendments that do not apply to former Executives and/or
former Non-Employee Directors. However, no Company action under this right shall
reduce the amount of the Aggregate Account, whether vested or not, of any
Participant or his Beneficiary. A distribution of all or a portion of a
Participant’s Aggregate Account upon the occurrence of a termination of the Plan
shall comply with Section 409A of the Code.

Section 12.05 Nontransferability. Except insofar as prohibited by applicable
law, no sale, transfer, alienation, assignment, pledge, collateralization or
attachment of any benefits under this Plan shall be valid or recognized by the
Company. Neither the Participant, his spouse, or designated Beneficiary shall
have any power to hypothecate, mortgage, commute, modify, or otherwise encumber
in advance of any of the benefits payable hereunder, nor shall any of said
benefits be subject to seizure for the payment of any debts, judgments, or
alimony maintenance owed by the Participant or his Beneficiary, or be
transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise.

 

Page 15 of the Deferred Compensation Plan

Effective January 1, 2011



--------------------------------------------------------------------------------

Section 12.06 Withholding for Taxes. The Company shall be entitled to withhold
from payments due under the Plan or from other payments of compensation to a
Participant any and all taxes of any nature required by any government to be
withheld from compensation paid to employees.

Section 12.07 Domestic Relations Orders. All or any portion of a Participant’s
Plan benefit will be paid to an individual other than such Participant pursuant
to and in accordance with the provisions of a domestic relations order but only
if such domestic relations order satisfies all of the requirements to be a
“qualified domestic relations order” within the meaning of Section 414(p) of the
Code and only if the timing of payment or payments under the order comply with
the distribution timing requirements of Section 409A of the Code.

Section 12.08 Gender and Number. Wherever the context so requires, masculine
pronouns include the feminine and singular words shall include the plural.

Section 12.09 Applicable Law. This Plan shall be governed by the laws of the
State of Texas.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer effective as of January 1, 2011.

 

Pier 1 Imports, Inc. for itself and on

behalf of the Company

By:________________________________________
Title:______________________________________ December 20, 2010

 

Page 16 of the Deferred Compensation Plan

Effective January 1, 2011